EXHIBIT 10.24
EXECUTION VERSION
PERFORMANCE GUARANTY


THIS PERFORMANCE GUARANTY (this “Guaranty”), dated as of July 22, 2016, is
executed by CHS Inc., a Minnesota corporation (the “Performance Guarantor”), in
favor of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
administrative agent on behalf of the Affected Parties (in such capacity, the
“Administrative Agent”).


RECITALS


1.  The Performance Guarantor and Cofina Funding, LLC, a Delaware limited
liability company (the “Company”) have entered into a Sale Agreement, dated as
of July 22, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Sale Agreement”), by and among the Performance Guarantor, CHS
Capital, LLC and such other entities party thereto from time to time, as
originators (collectively, the “Originators”), and Company, as purchaser,
pursuant to which each Originator, subject to the terms and conditions contained
therein, is selling and/or contributing its right, title and interest in Pool
Assets and Related Assets to Company.


2.  The Performance Guarantor, in its individual capacity and as initial
Servicer, the Company, the Administrative Agent and the Purchaser Groups from
time to time party thereto have entered into a Receivables Financing Agreement,
dated as of July 22, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”), pursuant to
which the Company is selling its right, title and interest in Pool Assets and
Related Assets to the Administrative Agent, on behalf of the Purchasers.


3.  The Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the equity interests of each Originator (other than itself) and
Company, each Originator (including Performance Guarantor) has and is expected
to continue to receive substantial direct and indirect benefits from its sale or
contribution of the Pool Assets and Related Assets to Company pursuant to the
Sale Agreement and the Company and the Originators have and are expected to
continue to receive substantial direct and indirect benefits from the Company’s
sale of the Pool Assets and Related Assets to Administrative Agent, on behalf of
the Purchasers, pursuant to the Receivables Financing Agreement (which benefits
are hereby acknowledged).


4 As an inducement for Administrative Agent, on behalf of the Purchasers,
acquiring the Company’s Pool Assets and Related Assets pursuant to the
Receivables Financing Agreement, Performance Guarantor has agreed to guaranty
the due and punctual performance by each Originator (other than itself) of such
Originator’s obligations under the Sale Agreement, as provided herein.


AGREEMENT
NOW, THEREFORE, Performance Guarantor hereby agrees as follows:


Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Financing Agreement. In addition:


“Guaranteed Obligations” means, collectively: all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Specified
Originator under and pursuant to the Sale Agreement and each other document
executed and delivered by such Specified Originator pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by such Specified Originator under
the Sale Agreement, whether for fees, expenses (including counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason.


“Specified Originators” means each Originator under and as defined in the Sale
Agreement (other than Performance Guarantor).


Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Administrative Agent the full and punctual
payment and performance by each Specified Originator of such



--------------------------------------------------------------------------------



Specified Originator’s Guaranteed Obligations. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all Guaranteed Obligations of each Specified Originator under the Sale Agreement
and each other document executed and delivered by such Specified Originator
pursuant to the Sale Agreement and is in no way conditioned upon any requirement
that Administrative Agent first attempt to
collect any amounts owing by such Specified Originator to Administrative Agent,
the Company, any Purchaser Agent or any Purchaser from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Administrative Agent, the Company, any Purchaser Agent or any
Purchaser in favor of such Specified Originator or any other Person or other
means of obtaining payment. Should any Specified Originator default in the
payment or performance of any of its Guaranteed Obligations, Administrative
Agent may cause the immediate performance by Performance Guarantor of the
Guaranteed Obligations and cause any payment of Guaranteed Obligations to become
forthwith due and payable to Administrative Agent, without demand or notice of
any nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor.


Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees to pay to Administrative Agent, forthwith upon demand
in funds immediately available to Administrative Agent, all reasonable and
documented costs and expenses (including court costs and reasonable
out-of-pocket legal expenses) incurred or expended by Administrative Agent in
connection with the Guaranteed Obligations, this Guaranty and the enforcement
thereof, together with interest on amounts recoverable under this Guaranty from
the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 365 or 366 day year,
as the case may be) equal to the Administrative Agent’s Prime Rate plus the
Program Fee, such rate of interest changing when and as such Prime Rate changes.


Section 4. Waivers by Performance Guarantor. Performance Guarantor waives (to
the extent permitted by law) notice of acceptance of this Guaranty, notice of
any action taken or omitted by Administrative Agent in reliance on this
Guaranty, and any requirement that Administrative Agent be diligent or prompt in
making demands under this Guaranty, giving notice of any termination pursuant to
Article VI of the Sale Agreement, any Event of Default or other default or
omission by any Specified Originator or asserting any other rights of
Administrative Agent under this Guaranty. Performance Guarantor warrants that it
has adequate means to obtain from each Specified Originator, on a continuing
basis, information concerning the financial condition of such Specified
Originator, and that it is not relying on Administrative Agent to provide such
information, now or in the future. Performance Guarantor also
irrevocably waives all defenses (i) that at any time may be available in respect
of the Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect
or (ii) that arise under the law of suretyship, including impairment of
collateral. Administrative Agent shall be at liberty, without giving notice to
or obtaining the assent of Performance Guarantor and without relieving
Performance Guarantor of any liability under this Guaranty, to deal with each
Specified Originator and with each other party who now is or after the date
hereof becomes liable in any manner for any of the Guaranteed Obligations, in
such manner as Administrative Agent in its sole discretion deems fit, and to
this end Performance Guarantor agrees that the validity and enforceability of
this Guaranty, including, without limitation, the provisions of Section 7, shall
not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any Event of
Default, termination pursuant to Article VI of the Sale Agreement, or default
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of any Specified Originator or any part
thereof or amounts
which are not covered by this Guaranty even though Administrative Agent might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Specified Originator or to amounts which are not covered by
this Guaranty; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may
2

--------------------------------------------------------------------------------



have at any time against any Specified Originator in connection herewith or any
unrelated transaction; (h) any assignment or transfer of the Guaranteed
Obligations or any part thereof; or (i) any failure on the part of any Specified
Originator to perform or comply with any term of the Sale Agreement or any other
document
executed in connection therewith or delivered thereunder, all whether or not
Performance Guarantor shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.


Section 5. Unenforceability of Guaranteed Obligations Against any Specified
Originator. Notwithstanding (a) any change of ownership of any Specified
Originator or the insolvency, bankruptcy or any other change in the legal status
of any Specified Originator; (b) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of any Specified Originator or
Performance Guarantor to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this Guaranty; or (d) if any of the
moneys included in the Guaranteed Obligations have become irrecoverable from any
Specified Originator for any other reason other than final payment in full of
the payment obligations in accordance with their terms, this Guaranty shall
nevertheless be binding on Performance Guarantor. This Guaranty shall be in
addition to any other guaranty or other security for the Guaranteed Obligations,
and it shall not be rendered unenforceable by the invalidity of any such other
guaranty or security. In the event that acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any
Specified Originator or for any other reason with respect to such Specified
Originator, all such amounts then due and owing with respect to the Guaranteed
Obligations under the terms of the Sale Agreement, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.


Section 6. Representations, Warranties and Covenants. Performance Guarantor
hereby represents and warrants to, and covenants with, Administrative Agent
that:


(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of Minnesota.
Performance Guarantor is duly qualified to do business and is in good standing
as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold would not be reasonably expected to
cause a Material
Adverse Change.


(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Guaranty, and the performance of its
obligations hereunder, are within its corporate powers and authority and have
been duly authorized by all necessary corporate action on its part. This
Guaranty has been duly executed and delivered by Performance Guarantor. This
Guaranty constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).


(c) No Conflict; Government Consent. The execution, delivery and performance by
Performance Guarantor of this Guaranty and each other document to be delivered
by it hereunder, (i) are within its corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) do not contravene, violate
or breach (1) its by-laws or its other organizational documents, (2) any
Applicable Law, (3) any Contractual Obligation of or affecting Performance
Guarantor or any of its properties, or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property and (iv) do not
result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such Contractual Obligation, other than
this Guaranty and the other Transaction Documents.


3

--------------------------------------------------------------------------------



(d) No Proceedings. There are no actions, suits, proceedings or investigations
pending or, to its knowledge, threatened before any Governmental Authority (i)
asserting the invalidity of this Guaranty or any other Transaction Document,
(ii) seeking to prevent the consummation of the purposes of this Guaranty or any
other Transaction Document or (iii) seeking an injunction, decree, determination
or ruling that could reasonably be expected to cause
a Material Adverse Change.


(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by it of this Guaranty or the transactions
contemplated hereby.


(f) Litigation. No injunction, decree or other decision has been issued or made
by any Governmental Authority against it or its properties that prevents, and no
threat by any Person has been made to attempt to obtain any such decision
against it or its properties, and there are no actions, suits, litigation or
proceedings pending or threatened (to its knowledge) against it or its
properties in or before any Governmental Authority, that in any case would
reasonably be expected to cause a Material Adverse Change or would prevent it
from performing its duties and obligations hereunder or under the other
Transaction Documents.


Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full (other than
contingent obligations for which no claim has been asserted) or performed in
full, Performance Guarantor: (a) will not enforce or otherwise exercise any
right of subrogation to any of the rights of Administrative Agent, the Company,
any Purchaser Agent or any Purchaser against any Specified Originator, (b)
hereby waives all rights of subrogation (whether contractual, under Section 509
of the Bankruptcy Code, at law or in equity or otherwise) to the claims of
Administrative Agent, the Company, each Purchaser Agent and each Purchaser
against any Specified Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the Bankruptcy Code) which
Performance Guarantor might now have or hereafter acquire against any Specified
Originator that arise from the existence or performance of Performance
Guarantor’s obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against any Specified Originator in respect of any liability of
Performance Guarantor to such Specified Originator and (d) waives any benefit of
and any right to participate in any collateral security which may be held by
Administrative Agent, the Company, any Purchaser Agent or any Purchaser. The
payment of any amounts due with respect to any indebtedness of any Specified
Originator now or hereafter owed to Performance Guarantor is hereby subordinated
to the prior payment in full of all of the Guaranteed Obligations (other than
contingent obligations for which no claim has been asserted). Performance
Guarantor agrees that, after the occurrence of and during the continuance of any
default in the payment or performance of any of the Guaranteed Obligations,
Performance Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Specified Originator to Performance Guarantor until
all of the Guaranteed Obligations (other than contingent obligations for which
no claim has been asserted) shall have been paid and performed in full. If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Administrative Agent and be paid over to Administrative Agent on account of the
Guaranteed Obligations without affecting in any manner the liability of
Performance Guarantor under the other provisions of this Guaranty.


Section 8. Termination of Performance Guaranty. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until the the
Final Payout Date; provided that this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
any Specified Originator or otherwise, as though such payment had not been made
or other
satisfaction occurred, whether or not Administrative Agent is in possession of
this Guaranty. No invalidity, irregularity or unenforceability by reason of the
Bankruptcy Code or any insolvency or other similar law, or any law or order of
any government or agency thereof purporting to reduce, amend or otherwise affect
the Guaranteed Obligations shall impair, affect, be a defense to or claim
against the obligations of Performance Guarantor under this Guaranty.


4

--------------------------------------------------------------------------------



Section 9. Effect of Bankruptcy. This Guaranty shall survive the insolvency of
any Specified Originator and the commencement of any case or proceeding by or
against any Specified Originator under the Bankruptcy Code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Bankruptcy Code with respect to any Specified
Originator or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Specified Originator is subject shall
postpone the obligations of Performance Guarantor under this Guaranty.


Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Administrative Agent is hereby authorized at any
time and from time to time, without notice to Performance Guarantor (any such
notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Guaranty, whether or
not Administrative Agent shall have made any demand under this Guaranty and
although such obligations may be contingent or unmatured.


Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Administrative Agent receives a net sum
equal to the sum which it would have received had no deduction or
withholding been made.


Section 12. Successors and Assigns. This Guaranty shall be binding upon
Performance Guarantor, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Administrative Agent and its successors and
assigns. Performance Guarantor may not assign or transfer any of its obligations
hereunder without the prior written consent of each of Administrative Agent, the
Administrative Agent and each Purchaser Agent. Without limiting the generality
of the foregoing sentence, Administrative Agent may assign or otherwise
transfer its rights hereunder to any other entity or other Person in accordance
with the Receivables Financing Agreement, and such other entity or other Person
shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to the beneficiaries herein.


Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by
Administrative Agent, each Purchaser Agent and Performance Guarantor. No failure
on the part of Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.


Section 14. Notices. All notices and other communications provided for hereunder
shall be made as set forth in Section 13.2 of the Receivables Financing
Agreement.


Section 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.


Section 16. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR DELIVERED
HEREUNDER AND EACH OF PERFORMANCE GUARANTOR AND ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
5

--------------------------------------------------------------------------------



SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.


Section 17. Execution; Counterparts. This Guaranty may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Guaranty.


Section 18. Miscellaneous. This Guaranty constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Guaranteed
Obligations. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Performance Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Performance Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by Performance
Guarantor or Administrative Agent, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Guaranty which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Guaranty.




[Remainder of Page Intentionally Left Blank]
6

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.


CHS Inc.




By: /s/ Timothy Skidmore
Name: Timothy Skidmore
Title: CFO




Address:
5500 Cenex Drive
St. Paul, Minnesota
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email : brent.dickson@chsinc.com




7

--------------------------------------------------------------------------------



ACCEPTED AND AGREED:


THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as
Adminstative Agent


By: /s/ Van Dusenbury
Name: Van Dusenbury
Title: Managing Director






Address:


1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: secutization_reporting@us.mufg.jp


















































Performance Guaranty (CHS Inc.)